         Case 1:19-cv-03378-KHP Document 38
                                         37 Filed 07/29/20
                                                  07/28/20 Page 1 of 1
                                         U.S. Department of Justice
                 USDCSDNY
                 DOCUMENT                   United States Attorney
                 ELECTRONICALLY FILED 11 _ _Southern District of New York
                                             _ _ _ _ _ _ _ _ _ _ _ _ __

                 DOC#:_ _ _ _ _ __                   86 Chambers Street
                 DATE FILED: 07/29/2020              New York, New York 10007
                              - -- --
                                                     July 28, 2020




                                                                il::Z- ti gV-0
ViaECF
Hon. Katharine H. Parker
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.                                                    HON. KATHARINE H. PARKER
New York, NY 10007-1312                                          UNl'J1ED STA11ES MAGISTRATE JUDGE
                                                                                     07/29/2020
       Re:     Perdomo v. United States of America, 19 Civ. 3378 (KHP)

Dear Judge Parker:

        This Office represents the United States of America in the above-referenced action. We
submit this letter jointly on behalf of both parties in response to the Court's Order dated June 1,
2020, which granted the parties' requests for a referral to the SDNY Mediation Program, granted
the parties' request for a stay of expert discovery and pretrial deadlines, granted the United
States' request to complete two outstanding fact discovery items, and directed the parties to
provide an update on the case by today. Dkt. No. 35.

         Since submitting their last status letter on May 29, 2020, Dkt. No. 34, the parties have
scheduled a mediation for August 20, 2020. Additionally, the United States has completed one of
the open fact discovery items-it subpoenaed and received records from a third party-and
expects to complete the last remaining items-making a production of handful of records
responsive to Plaintiffs document requests-within the next two weeks. Consistent with the
Court's Order dated June 2, 2020, Dkt. No. 36, the parties respectfully propose that they submit a
joint status letter to the Court by September 21, 2020, to update the Court on whether the
mediation was successful and to propose next steps for this case.

       We thank the Court for its consideration of this submission.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney

                                          By:      /s/ Jennifer Jude
                                                 TALIA KRAEMER
                                                 JENNIFER JUDE
                                                 Assistant United States Attorneys
                                                 E-mail: jennifer.jude@usdoj.gov

cc (via ECF): Attorneys for Plaintiff
